Case 2:15-cv-02562-PA-PLA Document 101 Filed 11/14/19 Page 1of3 Page ID #:2055

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:15-cv-02562-R-PLA Date November 14, 2019

 

 

Title Dolores Press, Inc. v. Label Lane International, Inc. et al.

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Christine Chung Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Re: Defendants’ Motion to Dismiss (DE 87-89, 91)

Plaintiffs’ Voluntary Dismissal (DE 90)

On October 17, 2019, defendants Patrick Robinson, Doc’s Dream LLC, and Truth Seekers, Inc.
(“Defendants”) filed a Motion to Dismiss against plaintiffs Dolores Press, Inc. and Melissa Scott
(“Plaintiffs”) (DE 87). On October 18, 2019, Defendants filed a nearly identical Motion to Dismiss against
Plaintiffs with respect to a nearly identical complaint filed by Plaintiffs. (DE 89). Also on October 17,
2019, Defendants filed a separate Motion to Dismiss (DE 88) asking that the Court dismiss Case No.:
2:15-ev-02857-R(PLAx) with prejudice due to Plaintiffs’ failure to amend or dismiss that case in
compliance with the Court’s October 3, 2019 Order. Finally, on October 19, 2019, Defendant Bobbi Jones
(“Defendant Jones”) filed a Motion to Dismiss. (DE 91). The Court collectively refers to these motions
(DE 87-89 and 91) as the “Motions to Dismiss.” The Motions to Dismiss have since been fully briefed.

On October 18, 2019, Plaintiffs filed a Request for Voluntary Dismissal pursuant to Federal Rule
of Civil Procedure 41, voluntarily dismissing without prejudice their counterclaim and third-party claims
in case No. 2:15-cv-02857 (DE 90).

For the following reasons, the Court DENIES the Motions to Dismiss.

Under Local Rule 7-3, “counsel contemplating the filing of any motion shall first contact opposing
counsel to discuss thoroughly, preferably in person, the substance of the contemplated motion and any
potential resolution.” C.D. Cal. R. 7-3. “If the parties are unable to reach a resolution which eliminates
the necessity for a hearing, counsel for the moving party shall include in the notice of motion a statement
to the following effect: ‘This motion is made following the conference of counsel pursuant to L.R. 7-3

 

! Consistent with that voluntary dismissal and Federal Rule of Civil Procedure 41, Plaintiffs’ counterclaim and third-party
claims in that matter are hereby DISMISSED WITHOUT PREJUDICE.

CV-02562 CIVIL MINUTES - GENERAL Page 1 of 3
Case 2:15-cv-02562-PA-PLA Document 101 Filed 11/14/19 Page 2 of 3 Page ID #:2056

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:15-cv-02562-R-PLA Date November 14, 2019

 

 

Title Dolores Press, Inc. v. Label Lane International, Inc. et al.

 

which took place on (date).’” Jd. A district court has discretion to deny a motion that fails to comply with
the Local Rules. United States v. Kan-Di-Ki LLC, No. CV 10-965, 2013 WL 12147597, at *1 (C.D. Cal.
Mar. 21, 2013) (citing Christian v. Mattel, Inc., 286 F.3d 1118, 1129 (9th Cir. 2002) (“The district court
has considerable latitude in managing the parties' motion practice and enforcing local rules that place
parameters on briefing.”’)).

In addition to seeking dismissal, Defendants attach redlined complaints purporting to show that
Plaintiffs are “wantonly and maliciously” flaunting Court orders by needlessly harassing Defendants with
duplicative claims this Court has already adjudicated. Plaintiffs likewise accuse Defendants, stating that
the Motions to Dismiss are a “blatant disregard and violation of a Court Order” which make “frivolous
arguments” to mislead the Court and prevent answering. Plaintiffs further ask this Court to strike the
Motions to Dismiss entirely—without reaching the merits—because they re-assert arguments that have
been or could have been raised before these cases were remanded. See October 3, 2019 Order (DE 83)
(“Therefore, the Court denies Defendants’ requests to dismiss or amend the complaint on that basis and
all other basis which were raised in prior motions to dismiss or which could have been previously raised
prior to the Ninth Circuit’s order remanding the cases to this Court.”). Defendants respond, in part, by
calling Plaintiffs “patently sloppy” and attaching email correspondence (and detailing that correspondence
at some length) in an attempt to show the Court that Plaintiffs’ pleading is deficient and that their
complaints should be dismissed with prejudice.

As the parties’ briefing makes clear, neither Defendants nor Defendant Jones made any effort to
comply with Local Rule 7-3 before filing the Motions to Dismiss. As an initial matter, the Motions to
Dismiss lack the meet and confer certification required under Local Rule 7-3, and a review of all exhibits
and reply briefs reveal that Defendants and Defendant Jones have set forth no evidence that the parties
sufficiently conferred regarding the numerous issues raised in the Motions to Dismiss, including the scope
and impact of this Court’s October 3, 2019 Order on the parties’ dispositive briefing. Indeed, the Motions
to Dismiss themselves show that many of the parties’ disputes were suitable for exactly the type of
extensive meet and confer mandated by Local Rule 7-3. See, e.g., Defendants’ Reply (DE 96) at p. 3 (“To
avoid further motion practice regarding typos, Defendants are willing to stipulate as to what these
[Registration] numbers should be, assuming Plaintiffs agree—said stipulation would then be filed with
this Court correcting the errata.”). Defendants’ passing mention in their reply brief of conferring with
counsel regarding these cases does not satisfy the requirement to “contact opposing counsel to discuss
thoroughly, preferably in person, the substance of the contemplated motion and any potential resolution,”
nor does the length and contentiousness of this case excuse the parties’ obligations to comply with Local
Rule 7-3 to narrow or resolve their disputes in good faith before seeking Court intervention. C.D. Cal. R.
7-3. The parties’ mutual accusations, Defendants’ request for this Court to issue sanctions sua sponte, and
the existence of issues proper for informal resolution as made manifest in the parties’ briefing lead this
Court to conclude that the parties have failed to comply with both the spirit and letter of Local Rule 7-3,

 

CV-02562 CIVIL MINUTES - GENERAL Page 2 of 3
Case 2:15-cv-02562-PA-PLA Document 101 Filed 11/14/19 Page 30f3 Page ID #:2057

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:15-cv-02562-R-PLA Date November 14, 2019

 

 

Title Dolores Press, Inc. v. Label Lane International, Inc. et al.

 

warranting denial of the Motions to Dismiss. Hinton v. Pac. Enters., 5 F.3d 391, 395 (9th Cir. 1993) (“A
determination of compliance with local rules is reviewed under an abuse of discretion standard.”)
(citing Yagman v. Republic Ins., 987 F.2d 622, 630 (9th Cir. 1993))).

For these reasons, the Motions to Dismiss (DE 87-89 and 91) are DENIED.

IT IS SO ORDERED.

 

Initials of Preparer CCH

 

 

CV-02562 CIVIL MINUTES - GENERAL Page 3 of 3
